ORDER

The Court having considered the separate recommendations of the Character Committee for the Second Appellate Circuit of Maryland and the State Board of Law Examiners for admission of the applicant, Karim Timothy Cheikh, to the Bar of Maryland and the oral argument of applicant presented at a hearing held before this Court on August 31, 2011, it is this 2nd day of September, 2011
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendation of the Character Committee for the Second Appellate Circuit be, and it is hereby, rejected, and the unfavorable recommendation of the State Board of Law Examiners be, and is hereby, accepted, and that the applicant, Karim Timothy Cheikh, is denied admission to the Bar of Maryland.